Seidman, J. A. D.
(dissenting). I am constrained to disagree with the result reached by my colleagues. In my view, the judgment of conviction should be affirmed.
The rationale of the majority opinion may be summed up thus: There being no direct proof of defendants actually converting the auto parts to his own use, the issue was whether the proofs were sufficient for a reasonable inference of misappropriation of the parts. Possession of the items in question is separate from appropriation thereof; the crime is appropriation for one’s use with the necessary criminal intent. Since no proof was offered as to where the parts were, one may not conclude that defendant’s employer was deprived of the benefit of the parts. If one might infer that defendant did appropriate the parts for his own use, from evidence that he had possession of the parts and “possibly * * * intended to appropriate [them] to his own use,” then there would be no need for requiring the State to prove this element of the offense: such proof would be redundant. Had the State offered any evidence that defendant had carried away the parts or altered them, the conviction could be sustained. Absent such evidence, one may not infer that defendant embezzled the same.
*34I have recited at some length the reasoning of the majority in order to demonstrate more readily its inherent fallacy. I am satisfied, on the facts here present, that, in order to withstand a motion for a judgment of acquittal, it was not incumbent on the State to offer direct proof, testimonial or otherwise, of what had happened to the auto parts, or that defendant had actually carried them away.
An inference of guilt may be based upon circumstantial evidence. State v. Franklin, 52 N. J. 386, 406 (1968). In weighing such evidence to determine if guilt exists, the proper test, as in the case of direct or testimonial evidence, is whether it is sufficient to generate a belief of guilt beyond a reasonable doubt. State v. Mills, 51 N. J. 277, 287 (1968), cert. den. 393 U. S. 832, 89 S. Ct. 105, 21 L. Ed. 2d 104 (1969); State v. Dancyger, 29 N. J. 76, 84 (1959). Our courts have abandoned the earlier concept, expressed in State v. Donohue, 2 N. J. 381, 390 (1949), that where the State’s evidence is circumstantial, all of the circumstances not only must concur to indicate a defendant’s guilt but they must also be inconsistent with any other rational conclusion, and they must exclude “every other hypothesis except that of guilt.” See State v. Fiorello, 36 N. J. 80, 87—88 (1961).
The law is now settled, on a motion for a judgment of acquittal, that if, upon viewing the State’s evidence in its entirety, be that evidence direct or circumstantial, and giving the State the benefit of all its favorable testimony as well as all of the favorable inferences which reasonably could be drawn therefrom, it appears that a reasonable jury could find guilt of the charge beyond a reasonable doubt, the motion must be denied. State v. Reyes, 50 N. J. 454, 459 (1967).
As the majority correctly notes, the State was required to prove beyond a reasonable doubt in this case that (1) an employee-employer relationship existed between defendant and his employer, Northwest Airlines, Inc.; (2) defendant had possession of the property and it was the property of the employer; (3) such possession existed by virtue of the *35employee-employer relationship; (4) defendant appropriated that property for his own nse (or for the use of another) ; and (5) the appropriation was done with intent to defraud. State v. Thyfault, 121 N. J. Super. 487, 497 (Law Div. 1972), aff’d 126 N. J. Super. 459 (App. Div. 1974).
That an employee-employer relationship existed between defendant and Northwest Airlines is not in dispute. x\dditionally, it was stipulated below that the writing on the particular purchase orders involved was defendant’s, and that his initials were on those forms and also on the corresponding invoices from the suppliers of the parts, evidencing their delivery and defendant’s receipt of the items. Those facts would reasonably lead to the inference that defendant took possession of the goods, and that he did so on behalf of his employer. Cf. State v. Lamb, 125 N. J. Super. 209, 216 (App. Div. 1973). As a matter of fact, defendant concedes in his brief that the State proved beyond a reasonable doubt the first three elements of the offense, as set forth above.
That which remains is, thus, the issue of fraudulent appropriation. At this juncture, I part company with my colleagues. They acknowledge that the State established that defendant ordered and signed for items which could not be used by Northwest on its equipment but could be used or adapted for use on Eambler automobiles owned by him. They maintain, however, that this is insufficient for an inference of fraudulent appropriation. I submit that they are mistaken in this respect.
As indicated earlier, any offense or element of an offense may be established by circumstantial evidence. 1 Wharton, Criminal Lvidence (13th Ed.) § 6 at 4-5. The prosecution is entitled to the benefit of all legitimate inferences reflected by such evidence. Moreover, each fact is not to be isolated from the other circumstances proved, but is to be weighed as it is associated with or relates to the other relevant proof pi’offered by the State. State v. Cerce, 22 N. J. 236, 246 (1956). The process of all evidence is, after all, an infer*36ence of one fact from the existence of another; or, to pnt it another way, all evidence must involve an inference from some fact to the proposition to he proved. State v. Mucci, 25 N. J. 423, 431 (1957). The drawing of an inference is proper "when, in the experience of mankind, the existence of the one fact ordinarily and logically follows from the existence of the other.” Wharton, supra, § 90 at 143. Furthermore, an inference upon an inference is permissible, i. e., a fact desired to be used circumstantially need not itself be established by testimonial evidence. 1 Wigmore, Evidence (Third Ed.), § 41 at 435. See Jackson v. D. L. & W. R. R. Co., 111 N. J. L. 487, 492 (E. & A. 1933); State v. Fiore, 85 N. J. L. 311, 320 (E. & A. 1913); cf. Dierkes v. Hauxhurst Land Co., 80 N. J. L. 369, 377 (E. & A. 1910).
To require the State in this case to go beyond the proofs submitted and show that defendant actually made off with the parts would be completely unrealistic, and would effectively bar the State from establishing that an embezzlement had in fact been committed. One cannot ignore the proofs favorable to the State which, if believed by a jury, would tend to establish that defendant, in the course of his employment, ordered and came into possession of auto parts which could not be used on his employer’s equipment but which could be used on his own automobiles. It seems to me, as a matter of common sense, that a reasonable inference could properly be drawn from those facts that defendant purposefully ordered auto parts for his own use and thus fraudulently appropriated them, leading to a finding of guilt beyond a reasonable doubt.